Citation Nr: 0932588	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  06-22 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine.

2.  Entitlement to service connection for a bilateral leg 
disability. 

3.  Entitlement to service connection for a disability of the 
left upper extremity, to include the wrist and shoulder. 



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from October 1972 to 
October 1974.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from May 2002 and February 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The Veteran presented testimony pertaining to his claims for 
service connection for DDD of the lumbar spine and for a 
bilateral leg disability during a July 2005 hearing at the RO 
before a Veterans Law Judge.  An additional telephonic 
conference hearing was held before an Acting Veterans Law 
Judge in July 2009 pertaining to the issue of service 
connection for a disability of the left upper extremity, to 
include the wrist and shoulder.  Transcripts of both hearings 
have been associated with the claims file.

Because the Veteran has testified before two Veterans Law 
Judges, and each must participate in this decision, this 
decision is being rendered by a panel of three Veterans Law 
Judges.  38 U.S.C.A. § 7102, 7107(c) (West 2002); 38 C.F.R. 
§ 20.707 (2008). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Although the Veteran was seen for low back complaints 
during service with the Army National Guard and was diagnosed 
with probable low back strain, no low back disability was 
shown until the Veteran suffered a low back injury several 
years after service, and the only medical opinion to address 
the etiology of a current low back disability weighs against 
the claim.

3.  A bilateral leg disability, currently diagnosed as 
sciatica, was not shown until the Veteran suffered a low back 
injury several years after service, and the only medical 
opinion to address the etiology of a current bilateral leg 
disability weighs against the claim.
 
4.  Although a service treatment record reflects a single 
complaint of left wrist pain, no chronic left upper extremity 
disability, to include the left wrist and shoulder was shown 
in service, and there is no medical evidence of arthritis of 
the left wrist within one year of the Veteran's separation 
from service.


CONCLUSION OF LAW

1.  The criteria for service connection for DDD of the lumbar 
spine are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).

2.  The criteria for service connection for a bilateral leg 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).

3.  The criteria for service connection for a disability of 
the left upper extremity, to include the wrist and shoulder, 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a June 2002 pre-rating letter provided notice 
to the Veteran of the  evidence and information needed to 
substantiate each of his claims for service connection on 
appeal.  This letter also informed the Veteran of what 
information and evidence must be submitted by the Veteran, 
and what information and evidence would be obtained by VA.  
Thereafter, an April 2006 letter again provided notice to the 
Veteran of evidence and information necessary to substantiate 
his claims for service connection for a disability of the 
left upper extremity.  The April 2006 letter and a January 
2008 letter provided the Veteran with information regarding 
disability ratings and effective dates pursuant to the 
decision in Dingess/Hartman, supra.  After issuance of the 
above letters, and providing the Veteran with an additional 
opportunity to respond, the RO readjudicated each issue on 
appeal in two separate January 2008 supplemental statements 
of the case.  Hence, the Veteran is not shown to be 
prejudiced by the timing of any VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records (STRs), to include copies provided by the 
Veteran and additional records associated with the claims 
file in March 2001, a November 2000 VA MRI report, private 
medical records, Social Security Administration disability 
determinations and the underlying medical records, and the 
report of a July 2007 VA examination.  Also of record and 
considered in connection with the appeal is the transcript of 
the May 2004 hearing before RO personnel and the July 2005 
and July 2009 Board hearings, as well as various written 
statements provided by the Veteran and his representative.  
Although the Veteran asserts that he received medical 
treatment for his claimed disabilities at the Hines VA 
Medical Center (VAMC) after service, the RO has attempted to 
obtain such records.  However, the RO was informed in April 
2006 by the Hines VAMC that no records existed for the 
Veteran, to include no locator card and no perpetual records 
were found.    

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain chronic 
diseases, including arthritis, which develop to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101(3), 1112, 
1113, 1137 (West 2002); 38 C.F.R. 3.307, 3.309(a) (2008)

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-55 (1990).

A.  DDD of the lumbar spine and a bilateral leg disability

Service treatment records include the Veteran's July 1974 
separation physical examination in which the Veteran's spine 
was evaluated as clinically normal. An October 1974 
statement, provided by the Veteran at Fort Hood, Texas, 
indicates that the Veteran had no change in his medical 
condition since his March 1974 separation examination.  

August 1982 service treatment records from the Veteran's 
National Guard service reflect that the Veteran was lifting 
something and he injured himself, also noting that the 
Veteran fell approximately five feet.  He complained of back 
pain.  An individual sick slip noted probable low back 
strain.  An STR later that same month notes that the Veteran 
reported his back was better.    

Post-service private medical records show the Veteran was 
seen from April 1991 to June 1991 for treatment of lower back 
injuries sustained in an April 1991 motor vehicle accident.  

A June 1991 private MRI shows degenerative disc disease at 
L5-S1.  The examiner also noted chronic lumbosacral muscle 
strain/sprain, and aggravation of pre-existing retrolisthesis 
of L5-S1 and degenerative hypertrophic overgrowth from T11- 
L1.

A September 1991 private medical record reflects that the 
Veteran was seen for complaints of lower back and mid-back 
pain and soreness.  The Veteran reported that on April 20, 
1991, he was involved in a motor vehicle accident in which he 
sustained injuries to his neck, shoulders, and mid and lower 
back areas.  The Veteran stated that he never had back 
trouble prior to his incident.  The diagnosis was chronic 
lumbosacral muscle strain/sprain and aggravation of pre-
existing retrolistheis of L5-S1 and degenerative hypertrophic 
overgrowth from T11-L1.  

Private medical records dated from March 1994 to August 1994 
show epidural steroid treatment for severe back and leg pain, 
increased since an April 1991 motor vehicle accident.

A June 1995 private MRI shows a combination of disc 
protrusion and osteophyte production at the level of L5-S1 
with posterior displacement of the right S1 nerve root.  It 
was noted that this was unchanged from the previous study.  

Private medical records dated from December 1999 to December 
2000 show the Veteran was involved in another motor vehicle 
accident in November 1999.  He had a diagnosis of disc 
disruption and back pain with left sciatica, and degenerative 
disc disease at the L5-S1 level, with annular tears at the 
L3-L4 and L2-L3 level.  A November 2000 VA MRI report shows 
an impression of multi-level disc disease, with possible 
contact of existing L2 and L3 on the left and displacement of 
transiting S1 on the right.

The Veteran testified in the July 2005 Board hearing that he 
injured his back and leg in service in 1974 after falling 
from a tank.  He stated that he received treatment for his 
injuries and was put on profile for about one and a half 
weeks.  He also testified that he injured his back again 
while serving in the National Guard in 1982 when his back 
gave out when he was lifting something heavy, and when he 
subsequently fell about five feet from an elevator.

A July 2007 VA examination was afforded the Veteran to 
determine whether the Veteran's current lumbar spine 
disability with sciatica and leg pain are related to service, 
taking into consideration the two post-service back injuries 
in motor vehicle accidents in 1991 and 1999.   The VA 
examiner noted a review of the Veteran's claims file.  He 
specifically noted that while the Veteran reported in 1974, 
while in service, he fell of a truck and injured his low back 
and leg, there was no documentation of this incident or 
injury.  He noted that in 1982, while in the National Guard, 
the Veteran was diagnosed with lumbosacral strain after 
lifting something and sustaining an injury from a fall.  The 
examiner also noted he saw no further documentation of 
treatment for the Veteran's low back after 1982, until the 
Veteran was involved in a motor vehicle accident in April 
1991.  

The VA examiner's impression, after performing a physical 
examination and reviewing MRI reports is that the Veteran had 
degenerative disk disease and retrolisthesis.  He noted there 
was significant evidence on examination of nonphysiologic 
complaints, which would indicate symptom magnification.  In 
addition, the examiner stated it was his opinion that since 
there were four separate physicians's notes that indicated 
the Veteran's pain in 1991 began with the motor vehicle 
accident, and because there was no indication that the 
Veteran's injury in 1982 was anything other than an acute 
strain, that the Veteran's current degenerative disk disease 
and sciatica (bilateral leg pain) was not related to service.  

During the July 2009 Board hearing, the Veteran reiterated 
prior assertions, to include initially injuring his back 
during active military service between 1972 and 1974 and then 
aggravated it during a period of active duty with the 
Illinois National Guard.  

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that the record 
does not provide a basis for establishing service connection 
for DDD of the lumbar spine or for a bilateral leg 
disability.

Initially, the Board finds that the earliest evidence of any 
low back disability and bilateral leg pain was in April 1991, 
following a motor vehicle accident, which is more than 15 
years after the Veteran's discharge from active service and 
more than eight years after service in the National Guard.  
In addition, the Board notes that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  Maxson v. 
Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  

Further, the only medical opinion to address the etiology of 
the Veteran's current low back disability and bilateral leg 
pain weighs against the claims.  As indicated above, the July 
2007 VA examiner indicated that he found no evidence of a low 
back injury during the Veteran's period of active military 
service from 1972 to 1974 and that while the Veteran was 
treated for lumbosacral strain, this was nothing more than an 
acute strain.  Furthermore, he concluded that since there 
were four separate physicians's notes that indicate that the 
Veteran's low back pain in 1991 began with the motor vehicle 
accident, and because there was no indication that the 
Veteran's injury in 1982 was anything other than an acute 
strain, that the Veteran's current DDD and sciatica were not 
related to service.  In addition, the VA examiner determined 
that the primary etiology of the Veteran's bilateral leg 
pain, or sciatica, was the Veteran's lumbar spine DDD and 
retrolisthesis.  

The Board finds that the July 2007 examiner's opinion 
constitutes probative evidence on the medical nexus 
question-as it was based on review of the Veteran's 
documented medical history and assertions.  See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993).  Significantly, neither the 
Veteran nor his representative has presented or identified 
any contrary medical opinion that would, in fact, support the 
claims for service connection for DDD of the lumbar spine and 
for a bilateral leg disability.  The Board also points out 
that VA adjudicators are not free to ignore or disregard the 
medical conclusions of a VA physician, and are not permitted 
to substitute their own judgment on a medical matter.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. 
Derwinski, 1 Vet. App. 66 (1991).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran has not been 
shown to be capable of making medical conclusions, and thus 
his statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the Veteran is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  Thus, in this case, 
while the Veteran can report that he injured his low back 
during service in the National Guard, he cannot provide a 
competent opinion regarding diagnosis and causation.
 
However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, in this case, these issues do not involve a simple 
diagnosis.  See Jandreau.  While the Board acknowledges the 
Veteran's statements asserting a relationship between his 
currently-diagnosed back and bilateral leg disorders and 
active duty service, the Veteran is not competent to provide 
more than simple medical observations.  He is not competent 
to provide diagnoses in this case, nor is he competent to 
provide a complex medical opinion regarding the etiology of 
the claimed disabilities.  See Barr v. Nicholson, 21 Vet App 
303 (2007).  Thus, his assertions are not competent or 
sufficient.  Furthermore, the Board finds that the Veteran's 
statement in a September 1991 private medical record that he 
had never had back trouble prior to the April 1991 motor 
vehicle accident is evidence against continuity of 
symptomatology; hence, such assertions regarding continuity 
symptomatology lack credibility.  See Buchanan, supra. 

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).
Moreover, as indicated above, neither the Board nor the 
veteran is competent to supplement the record with 
unsubstantiated medical conclusions. Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  In this case, the July 2007 VA 
examiner's opinion is competent as the VA examiner is a 
medical professional and is it also probative as it was based 
on the record.  See Prejean, supra.

Hence, service connection for DDD of the lumbar spine and for 
a bilateral leg disability are denied.

B.  Disabilities of the left upper extremity, to include the 
wrist and shoulder

Service treatment records include the Veteran's July 1974 
separation physical examination in which it was noted that 
the Veteran had left wrist pain; however, no left wrist 
disability or disorder was noted.  An October 1974 statement, 
provided by the Veteran at Fort Hood, Texas, indicates that 
the Veteran had no change in his medical condition since his 
March 1974 separation examination.  

A March 1981 Army National Guard physical examination report 
is negative for complaints, findings or diagnosis of a left 
upper extremity disability, to include the arm, wrist, or 
shoulder.  On contemporaneous self-report of medical history, 
the Veteran denied swollen or painful joints as well as 
painful or "trick" shoulder or elbow.  In addition, it was 
noted that the Veteran had no history of any injury or 
surgery.  Subsequent records are negative for complaints, 
findings, or diagnosis of any left upper extremity 
disabilities. 

A September 1991 private medical record reflects that the 
Veteran complained of neck and shoulder pain and stiffness.  
The Veteran reported that on April 20, 1991, he was involved 
in a motor vehicle accident in which he sustained injuries to 
his neck, shoulders, and mid and lower back areas.  The 
diagnosis was chronic lumbosacral muscle strain/sprain and 
aggravation of pre-existing retrolistheis of L5-S1 and 
degenerative hypertrophic overgrowth from T11-L1.  

A January 1999 Social Security Administration disability 
interview report reflects that the Veteran complained of pain 
in the neck and shoulder.  

An April 1999 private medical records from G. Jones, M.D., 
notes that the Veteran complained of left arm pain and 
anterior neck pain that had been ongoing for over twenty 
years.  The impression was cervical spondylosis, C5/6 with 
current left arm symptoms.  

Private orthopedic records dated from December 1999 to 
January 2000 reflects that the Veteran was evaluated for left 
wrist pain following an automobile accident on November 1999.  
The Veteran reported that he originally injured his wrist in 
service, which resulted in a fracture of the distal radius, 
and he was treated in Fort Hood, Texas.  The Veteran 
furthered that it healed with some residual stiffness and 
pain, but since the trauma to his wrist from the November 
1999 automobile accident, he had had significant exacerbation 
of painful stiffness and weakness of the left wrist.  
Physical examination of the left wrist revealed a slight 
silver fork deformity.  Motion was about fifty percent of 
normal both in dorsal and volar flexion.  X-rays revealed 
that the Veteran had advanced degenerative arthritic changes 
in the radial carpal articulation.  The physician documented 
that the Veteran was advised he had apparent traumatic 
arthritis of the left wrist with apparent synovitis which 
seemed to have been aggravated by the recent November 1999 
accident.  

During the July 2009 Board hearing, the Veteran testified 
that he believed his claimed left upper extremity 
disabilities were related to his current cervical spine 
disability.  He believed that if he did not have a cervical 
spine problem then his left upper extremity would be fine.  
(See transcript page 10.)  

Based on the evidence above, the Board finds that the medical 
evidence in this case fails to establish the Veteran has a 
disability of the left upper extremity, to include the wrist 
and shoulder, related to service.  

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (service connection presupposes a current diagnosis of 
the condition claimed, to at least confirm the Veteran has 
it).  The Board notes that an April 1999 private medical 
record shows that the Veteran was assessed as having left arm 
symptoms as a manifestation of his non-service connected 
cervical spine disability.  However, private medical records 
from December 1999 to January 2000 reflect that the Veteran 
has received a diagnosis of traumatic arthritis of the left 
wrist with apparent synovitis.  So, he has established that 
he has a current left wrist disability.   

While there is current evidence of a left wrist disability, 
there is no competent evidence of a nexus between a 
disability shown more than 14 years after service and any 
incident of the Veteran's military service.  In this case, 
the absence of any medical evidence of treatment for a 
disability of the left upper extremity for  approximately 14 
years after separation from service tends to establish that 
the Veteran's current left wrist disability was not a result 
of his military service. The Board points out the lapse of 
time between service and the diagnosis of a disability is a 
factor for consideration in deciding a service connection 
claim.  See Maxson, supra ; see also Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence).

Furthermore, while the Veteran's July 1974 STR notes that the 
Veteran complained of left wrist pain, there is no competent 
evidence of pathology (disease or injury) in active duty that 
would account for his complaints.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain cannot be 
compensable without an in-service disease or injury to which 
the pain can be connected by competent evidence).  Moreover, 
a complaint of left wrist pain does not, alone, constitute 
evidence of a chronic disability.

In addition, the Board points out that there was no clinical 
finding of a disorder or disability of the left upper 
extremity, to include the left wrist and shoulder, during the 
July 1974 in-service physical examination.  Thereafter, the 
Veteran denied any change in his medical condition in an 
October 1974 service treatment record, which noted the 
Veteran's duty station at that time was Fort Hood, Texas.  
Moreover, a March 1981 Army National Guard physical 
examination report is negative for complaints, findings or 
diagnosis of a left upper extremity disability, to include 
the arm, wrist, or shoulder.  On contemporaneous self-report 
of medical history, the Veteran denied swollen or painful 
joints as well as painful or "trick" shoulder or elbow.  

The Board notes that the Veteran is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno, 6 Vet. App. 465.  The Board has considered the 
probative value of the Veteran's contentions of continuity of 
symptomatology.  See Buchanan, 451 F.3d at 1336-7.

In this regard, while the Veteran informed his private 
orthopedic physician in a December 1999 record that he had 
originally injured his left wrist in service, which resulted 
in a fracture of the distal radius, and that he received 
treatment for his left wrist injury at Fort Hood, Texas, the 
Board points out that there is no medical evidence to support 
such contentions.  The Veteran is certainly competent to 
report having left wrist pain, which fact is accepted; 
however, he is not competent to state that he fractured his 
left wrist in service, as that requires a medical opinion.  
The fact that the private physician reported the Veteran's 
fracture in service is mere recitation of the Veteran's self-
reported lay history and does not constitute competent 
medical evidence of a relationship to service.  See LeShore 
v. Brown, 8 Vet. App. 406 (1996).  In addition, medical 
opinions premised upon an unsubstantiated account of a 
claimant are of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  Thus, the Board finds that the December 1999 
private orthopedic records are of little probative value in 
this case.

The Board further finds that while the September 1991 and 
December 1999 private records show complaints of left upper 
extremity pain, they are evidence against the Veteran's 
claim, as they show intervening causes for the Veteran's left 
upper extremity complaints, specifically post-service April 
1991 and November 1999 motor vehicle accidents.  Moreover, 
the Veteran testified during the July 2009 Board hearing that 
were it not for his current non service-connected cervical 
spine disability, he would not have problems with his left 
upper extremity.  Thus, the Board finds that the Veteran's 
testimony contradicts his prior assertions that he has a left 
upper extremity disability, to include the wrist and 
shoulder, related to service.   As such, the Board finds that 
his contentions, insofar as they constitute continuity of 
symptomatology evidence, lack credibility and are not to be 
accorded probative weight.  See Buchanan, supra.

Consequently, the Board finds the evidence does not support a 
finding of a chronic disability of the left upper extremity, 
to include the wrist and shoulder, in service or within one 
year of discharge, with continuity of symptomatology 
demonstrated thereafter or that his current left upper 
extremity complaints, to include the left wrist and shoulder, 
are related to his military service.  38 C.F.R. § 3.303(b), 
3.307, 3.309.  Furthermore, the Veteran has not identified, 
presented, or alluded to the existence of any such  medical 
opinion that would, in fact, support the claim.  As such, 
service connection cannot be granted.

C.  All Disabilities

In addition to the medical evidence, the Board has carefully 
considered the Veteran's oral and written statements; 
however, none of this evidence provides a basis for allowance 
of any of the claims for service connection on appeal.  The 
matter of etiology (or medical relationship) upon which this 
case turns is a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-
138 (1994).  As a layperson, the Veteran is not shown to have 
appropriate medical training and expertise to competently 
render a probative (i.e., persuasive) opinion on a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu, 2 Vet. App. 492.  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, his lay assertions in this regard have no probative 
value.

Under these circumstances, the Board finds that each claim 
for service connection must be denied.  In reaching each 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as there is no 
competent, probative evidence to support any of the claims, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).




	(CONTINUED ON NEXT PAGE)












ORDER

Service connection for DDD of the lumbar spine is denied.

Service connection for a bilateral leg disability is denied.

Service connection for a disability of the left upper 
extremity, to include the wrist and shoulder, is denied. 




			
	CHERYL L. MASON        	ALEXANDRA P. SIMPSON
	Veterans Law Judge	Acting Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals



		
	K.J. ALIBRANDO
                                                 Acting 
Veterans Law Judge
                                               	  Board of 
Veterans' Appeals



 Department of Veterans Affairs


